Citation Nr: 0002691	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-29 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date prior to July 8, 1996, for 
the grant of service connection for sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from April 1981 
to April 1982, and thereafter was a member of the Army 
National Guard until he enlisted in the Air Force, serving on 
active duty from October 1985 to October 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama which 
assigned a July 1996 effective date for the grant of service 
connection for a sinus disability.  

In July 1992, the St. Petersburg RO had denied the 
appellant's original claim of service connection for 
residuals of sinus surgery.  He was notified of this action 
in August 1992, but he did not submit a timely appeal.  The 
appellant subsequently submitted a claim for the reopening of 
this issue and asked that his case be transferred from 
Florida to Alabama as he had moved in the meantime.  The RO 
issued a rating decision in July 1997, in which service 
connection for sinusitis was granted, effective as of July 8, 
1996, the date of the claim for reopening.  The appellant 
believes that the proper effective date would be the date of 
his original claim, October 31, 1991.

The Board notes that the RO issued a rating decision in 
February 1998, in which the evaluation for the appellant's 
back disability was increased from 20 percent to 40 percent 
and entitlement to service-connection for a psychiatric 
disorder secondary to the back disability was granted.  As of 
March 1999, the appellant had neither initiated nor completed 
the procedural steps necessary for an appeal of either of 
these issues, although they were obliquely addressed in the 
December 1999 Informal Hearing Presentation submitted by the 
appellant's representative.  Therefore, the Board has not 
considered them in its consideration of the claim on appeal.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  On October 31, 1991, the appellant submitted an 
application for benefits to the VA; he claimed entitlement to 
service connection as the result of sinus surgery performed 
at Elgin Air Force base in December 1989.

3.  In July 1992, the St. Petersburg RO denied the 
appellant's original claim of service connection for 
residuals of sinus surgery, classified as nasal polyps, 
status post surgery; he did not submit a timely appeal.  

4.  The appellant submitted a claim for the reopening of this 
issue in July 1996.  The RO issued a rating decision in July 
1997, in which service connection for sinusitis was granted, 
effective as of July 8, 1996, the date of the claim for 
reopening.  The grant was based on service medical records 
which showed that the appellant had been on profile for 
recurrent sinusitis in November 1989, and then underwent a 
transnasal polypectomy in December 1989.

5.  The proper effective date for the award of service 
connection for sinusitis is October 2, 1991, the day 
following separation from service, based on service medical 
records that were not of record at the time of an earlier 
final denial.


CONCLUSION OF LAW

The criteria for assigning an effective date of October 2, 
1991, for an award of service connection for sinusitis have 
been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§  3.156(c), 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the appellant's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the claim is not inherently implausible.  The Board also 
finds that the VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).

The appellant's DD Form 214 shows that he was separated from 
service on October 1, 1991.  On October 31, 1991, the RO 
received a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), in which the appellant presented a 
claim for entitlement to service connection for sinus surgery 
performed in December 1989.  The claims file reflects that 
the RO attempted to obtain the appellant's service medical 
records for his first period of service in the Army in 
November 1991, and then a request was made in June 1992, for 
the Air Force records.  The appellant's Air Force service 
medical records apparently could not be located.

The RO in St. Petersburg subsequently issued a rating 
decision in July 1992, which, in pertinent part, denied 
service connection for nasal polyps, status post surgery.  
Notice of that decision and of the right to appeal said 
decision was sent to the appellant in August 1992.  The Board 
notes that the law grants a period of one year from the date 
of the notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final.  38 U.S.C.A. 
§ 7105.  As the appellant did not file a timely notice of 
disagreement with that rating decision, the July 1992 rating 
decision which denied service connection for nasal polyps, 
status post surgery, is final. 38 U.S.C.A. § 7105.

The appellant submitted a written statement to the RO in July 
1996, in which he requested a reconsideration of his claim of 
entitlement to service connection for a sinus condition.  He 
enclosed copies of service medical records which revealed 
that the appellant had been issued a profile in November 
1989, due to recurrent sinusitis and that he had undergone a 
transnasal polypectomy in December 1989, at AFSC Regional 
Hospital at Eglin Air Force Base.  The Board also notes that 
the appellant underwent a VA requested examination of the 
nose and sinuses in December 1991, approximately three months 
after discharge; very early polyposis (development of 
multiple polyps) was diagnosed by the examiner.

Where new and material evidence consists of a supplemental 
report from the service department, including official 
service department records which presumably had been 
misplaced and have now been located and forwarded to the VA, 
are received after a final decision, the former decision will 
be reconsidered.  The Board also notes that retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of new and 
material evidence from the service department must be 
supported adequately by medical evidence.  38 C.F.R. 
§ 3.156(c).  Additionally, the effective date of the award 
based on the receipt of additional service department 
records, is "[t]o agree with evaluation (since it is 
considered these records were lost or mislaid) or the date of 
receipt of claim on which the prior evaluation was made, 
whichever is later, subject to the rules on original claims 
filed within 1 year after separation from service."  
38 C.F.R. § 3.400(q) (2).  As noted above, when a claim for 
service connection benefits is filed within a year of the 
veteran's separation from the service, the effective date of 
an award of disability compensation is the date following 
separation from active service.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).

Review of the record discloses that the appellant did submit 
copies of service medical records in July 1996 that were not 
included in the service medical records which were reviewed 
and considered by the RO in July 1992.  Moreover, according 
to the July 1997 rating decision which granted service 
connection for sinusitis, the appellant was placed on profile 
in November 1989 for recurrent sinusitis and then underwent 
surgery for the removal of nasal polyps in December 1989.  
The service medical records of record in July 1992 did not 
include any information regarding the sinusitis or the 
transnasal polypectomy, while the service medical records 
received in July 1996 did provide said information.  

Thus, the Board finds that the RO decided to grant service 
connection for sinusitis in part, on the basis of the receipt 
of service medical records previously not considered by the 
RO and that those service medical records constitute new and 
material evidence under the provisions of 38 C.F.R. 
§ 3.156(c).  Therefore, after resolving any doubt in the 
appellant's favor, the Board finds that the record supports 
the claim for entitlement to an effective date of October 2, 
1991, the day after the appellant's separation from service, 
for the award of service connection for sinusitis.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.156(c), 
3.400(q)(2).

It is noted that this decision is limited to the assignment 
of the award of service connection, and to that extent is 
resolved in the appellant's favor.  The question of what 
evaluation to be assigned was not before the Board and is not 
addressed herein.


ORDER

An effective date of October 2, 1991, for the award of 
service connection for sinusitis, is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

